Merrell, J.
(dissenting). This action was brought to reeover damages for an alleged breach of warranty on three separate sales of China hareskins for which the plaintiff contracted with the defendants, a firm doing business in China. The contracts in suit were negotiated by the firm of Bingham & Co., acting as the representative of the defendants in this country. These hareskins involved in the three contracts were purchased by the plaintiff for the purpose of obtaining the fur therefrom in the manufacture of hats, in which the plaintiff was engaged. The contracts in question were three in number and were partly in writing and partly oral, the written contracts being substantially identical in their general terms, and were dated, respectively, December 13, 1928, January 11, 1929, and January 14, 1929. The only difference in these contracts was in relation to the quantities and assortments of the hareskins. The purchase price of all of the skins embraced in the three contracts was paid by plaintiff, and plaintiff brings this action to recover damages against the defendants by reason of the breach of warranty as to the quality of the skins purchased. When the skins arrived in this country they were found, upon inspection, to be defective and not up to the warranty under which *128the plaintiff claims the sldns were sold to it. When the plaintiff demanded of the defendants a settlement of the damages caused by the defendants’ breach of the contracts, the defendants originally claimed only that plaintiff had not given timely notice after the arrival of the merchandise as to it not being up to contract. However, upon the trial and upon this appeal the contention of the defendants seems to be that the court erred in receiving oral testimony in explanation of the written contracts between the parties. An examination of these contracts clearly discloses that they were ambiguous, and that the written description of the goods in the contracts or “ sales notes ” was only symbolic, and that, therefore, the court very properly permitted oral testimony to explain what was meant by the symbols contained in the sales notes. For example: In the description of the goods sold under the first of tho sales notes, we find that the contract related to “ Raw China Hare-skins, 80% No. 1 — 20% No. 2 Winter hair Type A.” This statement in the sales notes conveys no description whatever of what goods were intended to be sold. In the second of the sales notes, under date of January 11, 1929, the description was: “ Raw China Hareskins, 95% No. 1 — 5% No. 2 winter hair, Type A.” In the sales note of January 14, 1929, the merchandise was described as: “ Raw China Hareskins, 80% No. 1 — 20% No. 2, winter hair.” The plaintiff was an old customer of the defendants and had dealt with the defendants for many years, commencing in 1925, and during the years following 1925 had been the exclusive purchaser of China hareskins from the defendants. In fact, the evidence shows that the plaintiff was a pioneer in the purchase of these hareskins, and that for many years it was the defendants’ sole customer and outlet for its hareskins in this country. Originally the purchase of the hareskins was made by sample, and as to the shipments in accordance with the samples no complaint appears to have been made. Between the parties there appeared to be an understanding as to the amount and weight of fur that each 100 hareskins should produce. Thereafter purchases of hareskins were made by the plaintiff of the defendants without samples being exhibited, and the hareskins delivered under these purchases Were found to be defective. Instead of being hareskins taken during the winter months, when the fur was heavy, many of the skins were taken during the summer months or during the spring and fall, when the yield of hair was not so great; many of the skins were cracked and twisted, and contained sand, necessitating added expense in cutting the hair from the skins, the knives used for that purpose becoming dull and requiring frequent sharpening. According to the testimony of William H. Waters, representing plaintiff, *129the plaintiff was waited upon by two representatives of Bingham & Co., American agents of the defendants, namely, Herbert H. Perry, a salesman, and Ralph M. Skinner, who was vice-president of Bingham & Co. Bingham & Co. was the exclusive agent in America of the defendants. The testimony shows that between 1925 and 1928 the plaintiff purchased from defendants nearly 1,000,000 of the China hareskins. In December, 1928, according to the testimony of Waters, the salesman, Perry, called upon him and offered him China hareskins. Waters testified that he said he would make no further purchases of the defendants’ goods because the yield on former deliveries had not been holding out and that unless the yield on the assortment of eighty per cent No. 1 and twenty per cent No. 2 would be three and one-half pounds to the hundred skins, which was what such skins should yield, the plaintiff would make no further purchases. Waters also claimed that the prior skins had been knotted, twisted and cracked, and that they could be opened only with difficulty and causing enormous waste. Waters stated that unless the yield was as stated by him the plaintiff could not make any money. Perry then stated that he would confer with his superior, Skinner. Later on both Skinner and Perry returned to see Waters, and the earlier conversation was repeated, and Skinner then stated, according to the testimony of Waters: “ We will guarantee a yield of 3| pounds to the hundred,” and stated that the skins would be full winter skins, and that in the assortment of eighty per cent No. 1 and twenty per cent No. 2, there would be a yield of at least three and one-half pounds per one hundred skins, the yield from No. 1 skins to be at least four pounds and from No. 2 skins at least two and two-thirds pounds. Waters also insisted that the skins be delivered “ opened and stretched ” and “ free of sand,” stating that on previous occasions there had been sand imbedded in the fur, resulting in the knives being nicked and requiring frequent sharpening. F olio wing this conversation Waters stated that he would take 100,000 skins at nine and one-quarter cents per skin. Thereafter the sales note of December 13, 1928, was mailed to the plaintiff together with a letter reciting that the sales note was inclosed in duplicate “ to cover your purchase under to-day’s date.” A copy of this letter was signed by Waters and returned to Bingham & Co. There were similar negotiations as to the two following sales of January 11 and 14, 1929. When the goods arrived they were found not to be up to contract, and complaint was made and, according to the terms of the contract, it was suggested by plaintiff that arbitration be had, but to that Skinner, the vice-president of Bingham & Co., replied that there would be no arbitration; that they had gotten *130along without trouble, and would do so in this case, and that they had been doing business with the plaintiff for so many years that it should “ go ahead, and if the yield does not pan out,” the defendants would make good. There is no question upon the evidence that the goods were not up to contract. The appellants insist that the receipt of the oral testimqny of Waters with reference to his conversations with the representatives of Bingham & Co. prior to the execution of the sales notes and leading up thereto, was improper and in violation of the rule against varying written contracts by oral testimony. I think the contention of the plaintiff, that the written description in the sales notes was only symbolic, was correct, and that oral testimony to make clear what was meant by the symbols and ambiguous provisions of the sales notes was entirely proper. It seems to me that oral testimony was properly received showing what was contemplated by the contracts. For anything that appears, the defendants might have delivered to the plaintiff under the contracts hareskins that would have yielded no fur whatever, or' little or none. It is, therefore, right for the plaintiff to show what was meant by the contracts by the terms used in the sales notes. The oral testimony in no way disputed the provisions of the sales notes, but was confirmatory thereof and in explanation of said sales notes. The sales notes did not completely embrace the oral agreements previously entered into, and parol evidence not inconsistent therewith was properly received in amplification thereof. It clearly appeared that the agents were authorized to make the warranties. While to some extent the testimony of Waters as to these warranties was disputed by Perry and Skinner, that merely presented a question of fact which the jury resolved in favor of plaintiff.
It is also the contention of appellants that the court erred in refusing the appellants the right to show what the habits of the defendants were with relation to sales to third parties. I think this had nothing whatever to do with what the contract was between the plaintiff and the defendants. And it is also claimed by the appellants that the court improperly refused the appellants the right to show the custom in the trade not to make warranties of the goods in question. Of course, this is absurd on the face, and there could be no custom which would nullify a contract between the parties.
It is also the contention of the appellants that the verdict was a compromise one, and, therefore, cannot be upheld. In answer to this, the damages sought to be recovered were unliquidated, and it was for the jury to say just what damages, under the evidence, the plaintiff had suffered.
*131The appellants also find fault with the addition of interest to the judgment appealed from. Under the provisions of section 480 of the Civil Practice Act, interest was properly included in the recovery. (See, also, McLaughlin v. Brinckerhoff, 222 App. Div. 458; Sweeney v. State of New York, 251 N. Y. 417; Joannes Brothers Co. v. Lamborn, 226 App. Div. 174.)
The issues in the case were submitted to the jury in a very exhaustive and admirable charge. I see no prejudicial error in anything that the court said in charging the jury.
Even in the absence of an express warranty as to the goods embraced in the contracts and their quality and yield, 1 think, in view of the past dealing between the plaintiff and the defendants, when the plaintiff, for a number of years, purchased from samples, and during which an understanding had grown up between the parties as to what the yield would be in the type of goods embraced in the contracts, that an implied warranty on the part of the defendants existed that the goods would be up to the quality and yield of those formerly purchased by the plaintiff of the defendants by sample. I do not think the plaintiff is at all dependent upon the establishment of an express warranty, and that there was an implied warranty here as to the quality and yield of the hareskins.
The judgment appealed from should be affirmed, with costs to plaintiff, respondent, against defendants, appellants.
Judgment reversed and a new trial ordered, with costs to the appellants to abide the event.